Case 5:20-cv-02065-JGB-SP Document 20 Filed 11/19/20 Page 1 of 5 Page ID #:264

                                                                                        JS-6

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 20-2065 JGB (SPx)                                Date November 19, 2020
  Title Lindsay Lambert v. CalPortland Company, et al.


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                           Not Reported
                  Deputy Clerk                                         Court Reporter


     Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                  None Present                                          None Present

  Proceedings:      Order (1) GRANTING Plaintiff’s Motion for Remand (Dkt. No. 14); (2)
                    DENYING AS MOOT Defendant’s Motion to Dismiss (Dkt. No. 11);
                    and (3) VACATING the November 23, 2020 Hearing (IN CHAMBERS)

         Before the Court are two motions—a Motion to Dismiss filed by Defendant CalPortland
 Company and a Motion for Remand filed by Plaintiff Lindsay Lambert. (“Motion to Dismiss,”
 Dkt. No. 11; “Motion for Remand,” Dkt. No. 14.) The Court finds both Motions appropriate for
 resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers filed
 in support of and in opposition to the Motions, the Court GRANTS the Motion to Remand and
 DENIES the Motion to Dismiss as moot. The Court vacates the hearing set for November 23,
 2020.

                                        I. BACKGROUND

         On August 13, 2020, Plaintiff filed a prospective class action complaint in the Superior
 Court of the State of California for the County of San Bernardino against Defendant CalPortland
 Company. (“Complaint,” Dkt. No. 3-4.) The Complaint alleges six causes of action: (1) Failure
 to pay vested vacation wages in violation of Cal. Labor Code § 227.3; (2) Failure to issue accurate
 wage statements in violation of Cal. Labor Code §§ 226 and 226.3; (3) Failure to pay all wages
 due upon separation of employment in violation of Cal. Labor Code §§ 201-203; (4) Unfair
 business practices in violation of Cal. Bus. and Prof. Code § 1700 et seq.; (5) Violation of the Fair
 Credit Reporting Act, (“FCRA”) 15 U.S.C. § 1681(B)(2)(A); and (6) Penalties pursuant to the
 Private Attorney General Act, Cal. Labor Code § 2699 et seq. (Complaint.)



  Page 1 of 5                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:20-cv-02065-JGB-SP Document 20 Filed 11/19/20 Page 2 of 5 Page ID #:265




       On October 5, 2020, Defendant removed the action to federal court. (“Notice of
 Removal,” Dkt. No. 1.) The basis of Defendant’s removal was federal question jurisdiction over
 the FCRA claim and supplemental jurisdiction over the other claims. (Id.)

        Following removal, Defendant filed a Motion to Dismiss on October 12, 2020. (Motion
 to Dismiss.) Plaintiff opposed that Motion on October 19, 2020. (“Dismiss Opposition,” Dkt.
 No. 12.) On October 26, 2020, Defendant replied. (“Dismiss Reply,” Dkt. No. 15.)

         Plaintiff filed a Motion to Remand on October 23, 2020. (Motion to Remand.)
 Defendant opposed that Motion on November 2, 2020. (“Remand Opposition,” Dkt. No. 17.)
 In support of its Remand Opposition, Defendant also filed a request for judicial notice. (Dkt. No.
 18.) Plaintiff replied on November 9, 2020. (“Remand Reply,” Dkt. No. 19.)

                                     II.   LEGAL STANDARD

 A. Motions to Dismiss

         Under Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”), a party may bring a
 motion to dismiss for failure to state a claim upon which relief can be granted. Rule 12(b)(6)
 must be read in conjunction with Federal Rule of Civil Procedure 8(a), which requires a “short
 and plain statement of the claim showing that a pleader is entitled to relief,” in order to give the
 defendant “fair notice of what the claim is and the grounds upon which it rests.” Bell Atlantic
 Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Horosny v. Burlington Coat Factory, Inc., No.
 15–05005, 2015 WL 12532178, at *3 (C.D. Cal. Oct. 26, 2015). When evaluating a Rule 12(b)(6)
 motion, a court must accept all material allegations in the complaint — as well as any reasonable
 inferences to be drawn from them — as true and construe them in the light most favorable to the
 non-moving party. See Doe v. United States, 419 F.3d 1058, 1062 (9th Cir. 2005); ARC Ecology
 v. U.S. Dep’t of Air Force, 411 F.3d 1092, 1096 (9th Cir. 2005); Moyo v. Gomez, 32 F.3d 1382,
 1384 (9th Cir. 1994).

         “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed
 factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’
 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of
 action will not do.” Twombly, 550 U.S. at 555 (citations omitted). Rather, the allegations in the
 complaint “must be enough to raise a right to relief above the speculative level.” Id.

        To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to
 relief that is plausible on its face.” Twombly, 550 U.S. at 570; Ashcroft v. Iqbal, 556 U.S. 662,
 129 S. Ct. 1937, 1949 (2009). “The plausibility standard is not akin to a ‘probability
 requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.
 Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it stops
 short of the line between possibility and plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at
 678 (quoting Twombly, 550 U.S. at 556). The Ninth Circuit has clarified that (1) a complaint
 must “contain sufficient allegations of underlying facts to give fair notice and to enable the

  Page 2 of 5                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:20-cv-02065-JGB-SP Document 20 Filed 11/19/20 Page 3 of 5 Page ID #:266




 opposing party to defend itself effectively,” and (2) “the factual allegations that are taken as true
 must plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing
 party to be subjected to the expense of discovery and continued litigation.” Starr v. Baca, 652
 F.3d 1202, 1216 (9th Cir. 2011).

 B. Motions to Remand

         Under Article III of the Constitution, federal courts may exercise power over "Cases" and
 "Controversies." U.S. Const. art. III, §§ 1-2. This is standing. While some aspects of standing
 are “merely prudential considerations,” standing may not be divorced from its “core
 component,” the case-or-controversy requirement. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560
 (1992). To prevent “federal courts [from] exceed[ing] their authority,” the law of Article III
 standing “confines the federal courts to a properly judicial role” by “limit[ing] the category of
 litigants empowered to maintain a lawsuit in federal court.” Spokeo, Inc. v. Robins, 136 S. Ct.
 1540, 1547 (2016).

         In order for a plaintiff to have standing, she must meet three requirements. First, she
 must have suffered a concrete and particularized injury in fact, which must be actual or
 imminent, rather than speculative. Second, that injury must be fairly traceable to the defendant's
 alleged conduct. Third, the injury must be likely redressable by a favorable decision by the court.
 Lujan, 504 U.S. at 560-61 (1992). These requirements must be met for each claim the plaintiff
 brings, and for each remedy sought. Davis v. FEC, 554 U.S. 724, 734 (2008) (citing
 DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)).

         Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a matter to federal court where
 the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392
 (1987). Federal courts have limited jurisdiction, “possessing only that power authorized by
 Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). As such, a defendant may
 remove civil actions in which a federal question exists or in which complete diversity of
 citizenship between the parties exists and the amount in controversy exceeds $75,000. See 28
 U.S.C. §§ 1331, 1332.

        The right to remove is not absolute, even where original jurisdiction exists. A defendant
 may not remove on diversity jurisdiction grounds “if any of the parties in interest properly joined
 and served as defendants is a citizen of the State in which such an action is brought.” 28 U.S.C.
 § 1441(b)(2). And a defendant must remove “within 30 days after the receipt by the defendant,
 through service or otherwise, of a copy of the initial pleading.” 28 U.S.C. § 1446(b).

         Moreover, the Ninth Circuit “strictly construe[s] the removal statute against removal
 jurisdiction,” and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of
 removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The
 strong presumption against removal jurisdiction means that the defendant always has the burden
 of establishing that removal is proper.” Jackson v. Specialized Loan Servicing, LLC, 2014 WL



  Page 3 of 5                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:20-cv-02065-JGB-SP Document 20 Filed 11/19/20 Page 4 of 5 Page ID #:267




 5514142, *6 (C.D. Cal. Oct. 31, 2014). The court must resolve doubts regarding removability in
 favor of remanding the case to state court. Id.

                                         III. DISCUSSION

        Plaintiff’s Motion to Remand must be assessed first—if the Court remands, the Motion
 to Dismiss is moot.

        Plaintiff’s argument for remand is as follows: Removal was based on the Court’s federal
 question jurisdiction over her FCRA claim and supplemental jurisdiction over her state-law
 claims. (Motion to Remand p. 2.) Plaintiff argues that the claims she brought pursuant to the
 FCRA do not assert that she has suffered an “injury in fact” that would satisfy the Article III
 “case and controversy” requirement. (Id.) Without injury in fact, there is no jurisdiction for the
 claims. (Id.) Plaintiff cites Spokeo, 136 S. Ct. at 1550, for the proposition that FCRA plaintiffs
 “cannot satisfy the demands of Article III by alleging a bare procedural violation” of that statute
 because “[a] violation of one of the FCRA's procedural requirements may result in no harm.”
 She also includes citations from other courts within this District. (Motion to Remand at 4
 (quoting Mendoza v. ALDI, Inc., 2019 U.S. Dist. LEXIS 221642 (C.D. Cal. 2019)).

         Defendant takes a contrary view. It argues that Plaintiff has attempted to evade federal
 jurisdiction with artful pleading, and that Plaintiff has Article III standing because she alleges that
 the disclosure form at issue included information which implicates substantive rights to privacy
 of information. (Remand Opposition p. 3.) In the alternative, it argues that it should be
 permitted to conduct limited discovery to determine whether Article III standing exists. (Id. at
 12.)1

         As “bare procedural” violations of the FCRA do not confer standing, Spokeo, 136 S. Ct.
 at 1550, but procedural violations of a plaintiff’s “concrete interests” do, Robins v. Spokeo, Inc.
 (“Spokeo III”), 867 F.3d 1108, 1113 (9th Cir. 2017), the question the Court must answer is
 whether Plaintiff has alleged a bare procedural violation or a concrete injury.

         Plaintiff’s Complaint alleges the following: that Defendant’s pre-employment drug and
 alcohol screening qualifies as a “consumer report” under the FCRA, and that in evaluating
 Plaintiff and other applicants for employment, Defendant “procured or caused to be prepared
 credit and background reports[.]” (Complaint ¶¶ 51-54.) According to the Complaint,
 disclosures associated with the employment application “do not meet the requirements of the

         1
          In conjunction with its Opposition, Defendant also requests the Court take judicial
 notice of four filings from other cases, labeled Exhibits A-D. (Dkt. No. 18.) Defendant is correct
 that courts may take judicial notice of proceedings in other courts (so long as they are relevant).
 See U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
 1992). Accordingly, Defendants’ request is granted. However, the Court agrees with Plaintiff
 that the claims advanced by Plaintiffs in Defendant’s request for notice are meaningfully different
 from the claims in Plaintiff’s Complaint.

  Page 4 of 5                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:20-cv-02065-JGB-SP Document 20 Filed 11/19/20 Page 5 of 5 Page ID #:268




 law because they are embedded with extraneous information, and are not clear and conspicuous
 disclosures in a stand-alone document.” (Id. ¶ 55.) The Complaint goes on to allege Defendant
 required an unlawful liability release. (Id. ¶ 59.)

         Defendant argues that within the Ninth Circuit, the FCRA creates “concrete injury when
 applicants are deprived of their ability to meaningfully authorize the credit check.” Syed v. M-I,
 LLC, 853 F.3d 492, 499 (9th Cir. 2017). But Syed is distinguishable. In that case, the Ninth
 Circuit focused specifically on the plaintiff’s confusion and the fact that he would have made a
 different choice if the liability waiver had contained a sufficiently clear disclosure. (Id.) Here,
 Plaintiff makes no such allegation—she pleads only a violation of the terms of the statute
 occurred, not that any prospective class member would choose differently if they had been given
 appropriate disclosure. (Complaint.)

        If there is a line between bare procedural violations and concrete injury, it must be drawn
 between Syed and this case. Although the two share similarities, it is difficult to understand how
 much less Plaintiff could have alleged here while still advancing an FCRA claim. To deny
 remand would be to consider all FCRA violations concrete injuries. While such a result may not
 necessarily be undesirable, it is beyond the power of the Court to achieve.

         Because Plaintiff’s federal claim of a bare procedural violation of the FCRA is insufficient
 to establish standing, see Spokeo, 136 S. Ct. at 1550, the Court does not have subject matter
 jurisdiction over this case. There is no need for discovery to assess the issue further.
 Accordingly, Plaintiff’s Motion for Remand is granted and Defendant’s Motion to Dismiss is
 denied as moot.

                                      IV.    CONCLUSION

       For the reasons above, the Court GRANTS Plaintiff’s Motion for Remand (Dkt. No. 14,)
 and DENIES AS MOOT Defendant’s Motion to Dismiss (Dkt. No. 11). The November 23,
 2020 hearing is VACATED.



 IT IS SO ORDERED.




  Page 5 of 5                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
